UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from : Not applicable Commission file number 0-4454 INTERDYNECOMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 95-2563023 (State or other jurisdiction ofincorporation or organization) (I.R.S.Employer Identification No.) 26 Briarwood, Irvine, California (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No o As of April 30, 2012, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Exhibit Index Page No.:None INTERDYNE COMPANY INDEX FINANCIAL INFORMATION Page No. Item 1. Financial Statements Balance Sheets as of March 31, 2012 and June 30, 2011 3 Statements of Operations for the Quarter and Nine Months ended March 31, 2012 and March 31, 2011 4 Statements of Cash Flows for the Nine Months ended March 31, 2012 and March 31, 2011 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 4. Controls and Procedures 6 PART II. OTHER INFORMATION Item 6. Exhibits 8 Signatures 9 2 Index PART 1. FINANCIAL INFORMATION Item 1.Financial Statements INTERDYNECOMPANY BALANCESHEETS Mar 31, 2012 Jun 30, 2011 (Unaudited) (Audited) $ ASSETS CURRENT ASSETS Cash $ Due from affiliates TOTAL CURRENT ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued professional fees $ Accrued management fees to related party Other accrued expenses TOTAL CURRENT LIABILITIES $ STOCKHOLDERS' EQUITY Preferred stock, no par value, authorized 50,000,000 shares, no shares outstanding - - Common stock, no par value, 100,000,000 shares authorized, 39,999,942 shares issued and to be issued $ Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ The accompanying notes are an integral part of the financial statements. 3 Index INTERDYNECOMPANY STATEMENTSOFOPERATIONS Quarter Ended Nine Months Ended Mar 31, 2012 Mar 31, 2011 Mar 31, 2012 Mar 31, 2011 (Unaudited) $ (Unaudited) $ (Unaudited) $ (Unaudited) $ INCOME Interest earned TOTAL INCOME EXPENSES General and administrative Management Fees GROSS LOSS BEFORE TAXATION ) TAXATION 0 0 ) ) NET LOSS AFTER TAXATION ) NET LOSS PER SHARE $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. 4 Index INTERDYNECOMPANY STATEMENTSOFCASHFLOWS For Nine Months Ended Mar 31, 2012 Mar 31, 2011 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES $ $ Net loss ) ) Adjustments to reconcile net loss to net cash generated from/(used in) operating activities: Increase/decrease resulting from changes in: Accrued expenses ) ) ) CASH FLOW FROM FINANCING ACTIVITIES Due from affiliates ) Net cash generated/(used) by financing activities ) NET INCREASE/(DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD The accompanying notes are an integral part of the financial statements. 5 Index INTERDYNECOMPANY NOTES TO FINANCIAL STATEMENTS Note 1.Interim Financial Statements The accompanying financial statements are unaudited, but in the opinion of the management of the Company, contain all adjustments, consisting of only normal recurring accruals, necessary to present fairly the financial position at March 31, 2012 and the results of operations for the quarter and nine months ended March 31, 2012 and 2011and changes in cash flows for the nine months ended March 31, 2012 and 2011.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and footnotes thereto included in the Company's Annual Report in Form 10-K as of June 30, 2011, as filed with the Securities and Exchange Commission.The results of operations for the quarter ended March 31, 2012 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2012. Note 2.Change in Significant Accounting Policies There are no newly issued accounting pronouncements that the Company expects to have a material effect on the financial statements and there have been no changes in our significant accounting policies. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The Company is at present dormant and is looking for new opportunities. The cash needs of the Company will be funded by the collection of the amount due from its affiliate. Item 3. Quantitative and Qualitative Disclosures about Market Risk. N/A Item 4. Controls and Procedures Our management, comprising the Chief Executive Officer and the Chief Financial Officer/Principal Accounting Officer, is responsible for establishing and maintaining disclosure controls and procedures for the Company.It has designed such disclosure controls and procedures to ensure that material information is made known to it, particularly during the period in which this report was prepared. As of the end of the period covered by this report, our management carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (or Exchange Act)).Based on this evaluation, as of the end of the period covered by this report, our management has concluded that our disclosure controls and procedures are effective considering the fact that the Company is dormant. 6 Index Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f).Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of March 31, 2012 based on the criteria set forth in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission.Based on this evaluation, our management concluded that our internal control over financial reporting was effective as of March 31, 2012 considering the fact that the Company is dormant. Our independent auditors have not audited and are not required to audit this assessment of our internal control over financial reporting for the period covered by this report. During our most recent fiscal quarter, there has not occurred any change in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 7 Index PART II OTHER INFORMATION Item 1. Legal Proceedings None Item 1A.
